OrduktiAL                                                    12/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                     Case Number: DA 22-0545


                                       DA 22-0545

                                                                                i.as      tb_i

 LINDSAY B. GOUDREAU,
                                                                           DEC 13 2922
                                                                        BONN-'711 C3r,H,Einvv..7no
             Petitioner, Appellee,                                 c.                             .uro
             and Cross-Appellant,                                                    tv.rIntana




       v.                                                               ORDER

 JEFFREY A. GOUDREAU,

             Respondent, Appellant, and
             Cross-Appellee.


       Appellant and Cross-Appellee Jeffrey A. Goudreau (Jeffrey) moves to stay the
enforcement of the June 7, 2022 Findings of Fact, Conclusions of Law, and Decree of
Dissolution of the Eleventh Judicial District Court, Flathead County, in its Cause No.
DR-20-064(B), pending the resolution of his appeal before this Court. Appellee and
Cross-Appellant Lindsay B. Goudreau (Lindsay) opposes Jeffrey's motion to stay.
       Jeffrey moved the District Court to stay judgment pending appeal pursuant to
M. R. App. P. 22(1)(a)(i). On November 25, 2022, the District Court granted Jeffrey's
motion on the condition that he post a supersedeas bond in the amount of $407,000 by
November 29, 2022. M. R. App. P. 22(1)(b) requires that an appellant desiring a stay of
execution must post a supersedeas bond unless the opposing party waives the requirement,
which Lindsay has not done.
      Jeffrey did not post the supersedeas bond. Instead, he has moved this Court to waive
the bond requirement and grant a stay under M. R. App. P. 22(2).
      M. R. App. P. 22(5)(a) provides that in cases in which a supersedeas bond is
otherwise required, "the court, in its discretion, may allow alternative forms of security
other than a bond, when adequate equivalent security is provided and the appealing party
can show that the judgment creditor's recovery is not in jeopardy." Jeffrey asserts that the
property itself provides adequate security and therefore no bond should be required.
Jeffrey argues that the District Court erred because it was required to analyze whether the
property itself is adequate security.
       The District Court had the discretion to determine if Jeffrey could provide an
alternative form of security other than a bond. The mere existence of the property does
not, in and of itself, constitute providing security; nor has Jeffrey demonstrated that the
property's existence demonstrates that Lindsay's recovery is not in jeopardy.
       Under Rule 22(2)(a), upon the grant or denial of a motion to stay judgment or order
of the district court pending appeal pursuant to Rule 22(1)(a)(i), a party may move for relief
from that order in this Court. The movant must demonstrate good cause for the relief
requested, supported by affidavit. Jeffrey has not done so in this case,
       Therefore,
       IT IS ORDERED that the M. R. App. P. 22(2)(a) motion of Appellant and
Cross- Appellee Jeffrey A. Goudreau is DENIED.
       The Clerk is directed to provide copies of this order to all counsel of record and to
Hon. Robert B. Allison        iding.
       DATED this           day of December, 2022.




                                                      (-1 7' 7711-




                                              '2